Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 18, 2015

The Court of Appeals hereby passes the following order:

A15D0238. WASEEM DAKER v. THE STATE.

      Waseem Daker filed an application for discretionary appeal from a superior
court order denying a petition for Writ of Coram Nobis that he filed regarding his
convictions for aggravated stalking. We dismissed the application as untimely. Daker
filed a motion for reconsideration from this ruling, demonstrating that he had
obtained an extension of time in which to file the application.
      Daker’s motion for reconsideration is hereby GRANTED. Our previous order
dismissing this application is VACATED, and the application is REINSTATED.
Upon review of the merits, however, the application is hereby DENIED.



                                       Court of Appeals of the State of Georgia
                                                                            03/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.